11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Eli Vernon III a/k/a Eli Mims,                 * From the 43rd District
                                                 Court of Parker County,
                                                 Trial Court No. CR13-0053.

Vs. No. 11-13-00218-CR                         * September 25, 2014

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.